Appellant was convicted of forgery; hence, this appeal. Appellant was charged with forging an instrument purporting to be a contract between "The L. B. Price Co." and "Andrew Arlow, in regard to an album. It, is alleged that, the instrument purports to be the act of "Mr. Andrew Arlow." The tenor clause of the indictment sets out the instrument or contract in hæc verba, as having been signed by L. B. Price  Co. and Andrew Arlow. There is a direct conflict between the tenor and purport clauses of the indictment. The purport clause alleges the act to be the act of Andrew Arlow, and the tenor clause charges it to be the act of L. B. Price  Co. and Andrew Arlow. This constitutes a fatal variance between the two clauses of the indictment. A motion in arrest of judgment was made upon this ground, which was overruled. We are of opinion this should have been sustained. See Campbell v. State, 35 Tex. Crim. 182. We deem it unnecessary to enter into a discussion of this question further than to refer to the Campbell case and cited authorities. The judgment is reversed, and the prosecution ordered dismissed.
Reversed and Prosecution Dismissed.